DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant Applicant’s request for reconsideration of the finality of the rejection of the last Response After Final Action filed on 12/09/2020 have been considered and it is persuasive, therefore, the cited references could not entirely overcome the limitations of claims 1, 14, 15, 19 and 20. All current claims 1-20 are in condition for allowance.
Regarding to claims 1, 14, 15, 19 and 20, the closest prior art references the examiner found are Sorgard et al. (U.S. 2007/0146378 A1),  Hutchins et al. (U.S 2005/0275657 A1), have been made of record as teaching: when the graphics processor is to render a set of plural images representing some or all of the same view of a scene but at different resolutions, dividing the view of the scene into a plurality of sub-regions (Sorgard, Fig.2, [0280], Fig. 4, [0293]); rendering respective images representing the different resolution views of the scene, by rendering respective rendering tiles of each image (Sorgard, Fig. 4,  [0031]); identifying, from the lists of graphics primitives that have been prepared at the first resolution for the sub-regions containing the rendering tile, the graphics primitives to be processed for that rendering tile (Sorgard, Fig. 4, [0056]); combining the different resolution images to provide the output image by treating the different resolution images of the set of images as respective mipmap levels of a set of mipmaps (Hutchins, Fig. 20, [0125] [0126]),  recited in claims 1, 14, 15, 19 and 20.

first scaling the graphics primitives that have been prepared at the first resolution identified from the lists of graphics geometry that have been prepared at the first resolution to the resolution of the different resolution image being rendered, and then processing the scaled graphics primitives that have been scaled to the different resolution to render the rendering tile of the image of the set of images that has a different resolution than the first resolution as recited on claims 1, 14, 15, 19 and 20.
Claims 2-13 and 16-18 are allowable because they are depended on claims 1 and 15.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Blackmon et al. (U.S. 2017/0169602 A1) and Saleh et al. (U.S. 2017/0293995 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOA VU/Examiner, Art Unit 2618                                                                                                                                                                                                        
/Barry Drennan/Supervisory Patent Examiner, Art Unit 2618